         Case 15-34287 Document 2217 Filed in TXSB on 08/21/20 Page 1 of 17




                     IN THE UNITED STATED BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION                                                ENTERED
                                                                                                 08/21/2020
IN RE:                                            §
BLACK ELK ENERGY OFFSHORE                         §       CASE NO: 15-34287
OPERATIONS, LLC, et al                            §
       Debtors                                    §
                                                  §
                                                  §       CHAPTER 11

                                  MEMORANDUM OPINION

         Black Elk Energy’s chapter 11 plan created two trusts for the purpose of winding up the

company’s affairs. The Liquidation Trust was tasked with plugging and abandoning various oil

rigs in the Gulf of Mexico. The Litigation Trust pursued claims against former officers and

directors in order to maximize the recovery of Black Elk’s creditors. The Trustee filed an untimely

motion to extend both Black Elk Trusts. Numerous adverse litigants with the Trusts objected,

arguing that the Black Elk Trusts dissolved by their terms in July 2019. For the reasons that follow,

dissolution of the Black Elk Trusts was not self-executing. The Trusts remain active. However,

because the Trustee’s Motion was untimely, extension of the Trusts is presently contrary to the

terms of the Trust Agreements.

                                         BACKGROUND

         Founded in 2007, Black Elk Energy Offshore Operations, LLC (“Black Elk”) was an oil

and gas producer that developed hydrocarbons from abandoned wells that other operators ignored.

(ECF No. 1783 at 3). The 2008 financial crisis, followed by declining oil prices, significantly




1 / 17
         Case 15-34287 Document 2217 Filed in TXSB on 08/21/20 Page 2 of 17




impaired Black Elk’s business operations. (ECF No. 1783 at 3). Moreover, there were significant

allegations of irregularity against Black Elk and its affiliates.

         On August 11, 2015, four petitioning creditors filed an involuntary bankruptcy petition

seeking an order for relief against Black Elk under chapter 7. (ECF No. 1). Black Elk filed its

Consent to Order for Relief and filed its Motion to Convert the Involuntary Chapter 7 Case to a

Voluntary Chapter 11 Case on August 31, 2015. (ECF Nos. 68, 69). The Court granted those

motions and converted the case to chapter 11. (ECF No. 69).

         The Court entered an order confirming Black Elk’s Third Amended Plan of Liquidation

(the “Confirmation Order”) on July 14, 2016. (ECF No. 1204). The plan became effective on July

25, 2016 (the “Effective Date”). (ECF No. 1204).

         The Confirmation Order established both a Liquidation Trust and a Litigation Trust

(collectively, the “Black Elk Trusts”) to wrap up Black Elk’s financial affairs. (ECF Nos. 1092,

1204). Richard Schmidt was appointed to serve as the Trustee of both Black Elk Trusts. (ECF

No. 1204). Since his appointment as Liquidating Trustee, the Trustee has primarily focused on

plugging and abandoning work related to over fifty wells formerly owned by Black Elk. The work

is ongoing, and performance of the plugging and abandoning obligations has resulted in substantial

litigation between the Trustee and post-petition contractors. As Trustee for the Litigation Trust,

the Trustee has pursued claims against the recipients of allegedly fraudulent transfers from Black

Elk. Completion of the plugging and abandoning work, and resolution the litigation, will

determine the funds available for distribution to Black Elk’s creditors.



2 / 17
         Case 15-34287 Document 2217 Filed in TXSB on 08/21/20 Page 3 of 17




         The Trustee filed the present Motion for Entry of an Order Extending Dissolution

Deadlines of the Black Elk Litigation Trust and Black Elk Liquidation Trust (the “Motion”) on

December 3, 2019. (ECF No. 2090). The Motion acknowledged that it was untimely filed, as the

Trust Agreements required that motions to extend the dissolution deadlines be filed within the

three months prior to the dissolution date. The relevant deadline occurred three years after the

Effective Date of Black Elk’s plan, July 25, 2019. Numerous post-petition contractors and

fraudulent transfer defendants objected to the Motion.

         On December 6, 2019, JAB Energy Solutions, LLC (“JAB”) filed a response to the

Trustee’s Motion. (ECF No. 2096). JAB, a creditor of Black Elk, had previously filed a proof of

claim for $8,621,325.74 on account of pre-petition decommissioning services on certain wells.

(ECF No. 2096 at 2). During Black Elk’s bankruptcy case, JAB also performed post-petition

abandonment work. (ECF No 2096). JAB and Black Elk resolved the full claim through a series

of stipulations. Although JAB does not object to extension of the dissolution deadlines, it asks the

Court to condition extension on milestones assuring prompt payment of its claim. (ECF No. 2096

at 2).

         On December 17, 2019, Schlomo and Tamat Rechnitz (“the Rechnitz”) filed an objection

to the Motion. (ECF No. 2106). The Rechnitz’ are defendants in an adversary proceeding brought

by the Litigation Trust.

         Twosons Corp., Fabrice Harari, and Raphael Harari (collectively, “Twosons”) filed an

objection to the Motion on December 18, 2019. (ECF No. 2108 at 1). Like the Rechnitz’, the



3 / 17
         Case 15-34287 Document 2217 Filed in TXSB on 08/21/20 Page 4 of 17




Twosons parties are also defendants in an adversary proceeding with the Litigation Trust. (ECF

No. 2108 at 2).

         On December 18, 2019, Meridian Capital Foundation, the RZH Foundation, the Interlink

I Charitable Trust, and the Interlink III Charitable Trust (collectively, the “RZH Charities”) moved

to join in the various objections to the Motion. (ECF No. 2115). The RZH Charities are defendants

in adversary proceeding No. 19-03330. Grand Isle Shipyard, Inc. (“GIS”) also moved to join in

the objections. (ECF No. 2140).

         Beneficiaries of the Black Elk Trusts came forward in support of the Trustee’s Motion.

Specifically, Delaware Trust Co. filed a response in support of the Motion on January 28, 2020.

(ECF No. 2150). Delaware Trust is the successor indenture trustee and collateral agent of Black

Elk’s senior secured notes. (ECF No. 2150 at 3). As such, Delaware Trust is a beneficiary of both

Black Elk Trusts, and entitled to receive Trust distributions on account of its $73,354,284.73

allowed claim. (ECF No. 2150 at 3).

         Following extensive briefing, the Court held a hearing on February 10, 2020 and took the

matter under advisement.

                                         JURISDICTION

         This Court has jurisdiction over this proceeding pursuant to 28 U.S.C. § 1334. This is a

core proceeding under 28 U.S.C. § 157(b)(2)(O).

               THE PLAN, CONFIRMATION ORDER & TRUST AGREEMENTS

         The Trustee’s Motion seeks an order extending the Black Elk Trusts to allow the Trustee

to complete plugging and abandoning obligations, and continue pursuing claims in both state court
4 / 17
         Case 15-34287 Document 2217 Filed in TXSB on 08/21/20 Page 5 of 17




and the bankruptcy court. Various provisions of the Black Elk Plan, Confirmation Order and Trust

Agreements are relevant to the questions of whether the Black Elk Trusts automatically dissolved

by their terms or whether extension of the Trusts is now permitted.

         The Black Elk Trusts were established pursuant to the Black Elk Plan. The Plan described

the purpose of the Liquidation Trust as follows:

         The Liquidation Trust shall be established for the general purposes of winding up
         the Debtor's business, resolving all P&A Obligations associated with the Debtor's
         operations, and liquidating and distributing the Liquidation Trust's Assets, with no
         objective to continue or engage in the pursuit of a trade or business other than to:
         (i) serve as an independent decommissioning agent for the Regulatory Agencies to
         oversee and administer the decommissioning of certain federal OCS leases and
         rights-of-way if so requested by the Regulatory Agencies pursuant to the terms of
         a Decommissioning Trust Agreement that may be separately entered into by the
         Liquidation Trustee and the United States and (ii) collect and apply any bond
         proceeds, or other funds that may be transferred to the Liquidation Trust from the
         Litigation Trust, for the purposes of decommissioning certain federal OCS leases
         and rights of way as may be requested by the Regulatory Agencies, subject to the
         conditions and limitations set forth in the Liquidation Trust Agreement and any
         separate Decommissioning Trust Agreement that may separately be entered into by
         the Liquidation Trustee and the United States.

(ECF No. 1092-1 at 44). The Plan created the Litigation Trust:

         for the purposes of prosecuting and resolving, in the name of the Debtor and/or the
         name of the Litigation Trustee, Trust Causes of Action (as defined in the Final DIP
         Order), to prosecute and resolve objections to Disputed Claims against the Debtor
         that are payable from the Litigation Trust Asset, and liquidating and distributing its
         assets, with no objective to continue or engage in the pursuit of a trade or business.

(ECF No. 1092-1 at 40). The Litigation Trust further granted the Trustee “the power and authority

to prosecute and resolve, in the name of the Debtor and/or the name of the Litigation Trustee, the

Litigation Trust Assets . . . .” (ECF No. 1092-1 at 40).



5 / 17
         Case 15-34287 Document 2217 Filed in TXSB on 08/21/20 Page 6 of 17




         The two Black Elk Trusts contain nearly identical language concerning dissolution and

amendment. Section 8.01 of the Litigation Trust states that dissolution was to occur as follows:

         The Trust shall be dissolved, in accordance with Section 8.02 hereof, no later than
         the third anniversary of the Effective Date, unless the Bankruptcy Court, upon
         motion by the Trustee, Litigation Trust Committee, or any party in interest, within
         the three-month period prior to the third anniversary (or prior to the end of any
         extension period), determines that a fixed period extension is necessary to facilitate
         or complete the recovery and liquidation of the Litigation Trust Assets.

(ECF No. 2103-1 at 12). The Plan states that “in no event shall the [] Trust[s] be dissolved later

than three (3) years from the Effective Date absent Bankruptcy Court approval.” (Plan, Arts.

VII.D.13, and VII.E.3.j). The Trust Agreements note that in the event of a direct conflict, terms

of the Plan and Confirmation order control. (ECF No. 2103-1 at 15). Relevant to dissolution, the

Confirmation Order states that the Effective Date of the Black Elk Plan was July 25, 2016.

         Section 8.01 of the Trust Agreements states that dissolution shall occur “in accordance with

Section 8.02.” (ECF No. 2103-1 at 12). Section 8.02, titled “Dissolution Events,” reads as follows:

         The Trustee shall be discharged, the Trust shall be dissolved, and the Litigation
         Trust Beneficial Interests shall be cancelled at such time as (i) the Trustee and
         Litigation Trust Committee determine that the administration of the Trust is not
         likely to yield sufficient additional proceeds to justify further pursuing such
         proceeds; and (ii) all Distributions required to be made by the Trustee under the
         Plan and this Agreement have been made. Without limiting any other provision of
         this Agreement regarding termination, the Trustee or any party in interest may
         apply to the Bankruptcy Court to terminate this Trust and the Trust may be
         terminated under such terms and conditions as the Bankruptcy Court may establish.

(ECF No. 2103-1 at 12).

         In certain situations, the Trust Agreements permit amendment of their terms. Section 9.01

of the Litigation Trust Agreement states that:


6 / 17
         Case 15-34287 Document 2217 Filed in TXSB on 08/21/20 Page 7 of 17




         The Trustee, with the prior approval of a majority of the members of the Litigation
         Trust Committee, may amend, supplement, or waive any provision of this
         Agreement, without notice to or the consent of any Beneficiary or the approval of
         the Bankruptcy Court, in order to: (i) cure any ambiguity, omission, defect, or
         inconsistency in this Agreement; provided that such amendments, supplements or
         waivers shall not adversely affect the Distributions to any Beneficiaries or
         adversely affect the U.S. federal income status of the Trust as a “liquidating trust”;
         or (ii) comply with any requirements in connection with the U.S. federal income
         tax status of the Trust as a “liquidating trust.” Any substantive provision of this
         Agreement may be amended or waived by the Trustee, subject to the prior approval
         of a majority of the members of the Litigation Trust Committee, with the approval
         of the Bankruptcy Court; provided, however, that no change may be made to this
         Agreement that would (i) adversely affect (a) the Debtor (absent the Debtor’s
         consent), (b) the Distributions to any of the Beneficiaries, or (c) the U.S. federal
         income tax status of the Trust as a “liquidating trust” or (ii) expand, add to, or
         modify the original stated purpose of the Trust. Notwithstanding this section, any
         amendments to this Agreement shall not be inconsistent with the purpose and
         intention of the Trust to liquidate in an expeditious but orderly manner the
         Litigation Trust Assets in accordance with Treasury Regulation Section 301.7701-
         4(d).

                                            DISCUSSION

         The question before the Court is whether the Black Elk Trusts dissolved by their terms on

July 25, 2019, the date three years after the Effective Date of the Black Elk Plan. It is undisputed

that the Trustee failed to move for an extension of the Black Elk Trusts within the three-month

window provided in Section 8.01 of the Trust Agreements. Instead, the Trustee moved to extend

the Trusts nearly six months after July 25, 2019. However, a careful reading of the Trust

Agreements shows that the dissolution is not self-executing. An act of dissolution was required.

No such act has occurred.




7 / 17
         Case 15-34287 Document 2217 Filed in TXSB on 08/21/20 Page 8 of 17




   A. Standing

         At the outset, the Court must address standing. The objecting parties are adverse litigants

against the Black Elk Trusts. They are not beneficiaries of the Black Elk Trusts. Their arguments

fall into three primary categories. First, the objecting parties argue that the Black Elk Trusts

dissolved automatically three years after the Effective Date of the Plan. Second, they argue that

dissolution of the Trusts eliminated the Trustee’s standing to pursue litigation against the objecting

parties. Third, the objecting parties resist any amendment or extension of the Black Elk Trusts

because continuation would be contrary to the purpose of the Trusts. The objecting parties have

standing to raise the first two arguments; they lack standing to assert the third argument because

they have no interest in the Black Elk Trusts.

         Federal courts do not possess authority to decide claims asserted by a party without

standing. Ariz. Christian Sch. Tuition Org. v. Winn, 563 U.S. 125, 145 (2011) (noting standing

rules are derived from the case-or-controversy limitation on federal jurisdiction under Article III

of the Constitution). Standing depends on whether a party has “such a personal stake in the

outcome of the controversy as to assure that concrete adverseness which sharpens the presentation

of issues upon which the court so largely depends for illumination of difficult . . . questions.” Gale

v. Carnrite, 559 F.3d 359, 363 (5th Cir. 2009). This Court has previously concluded that “being

a defendant in a lawsuit brought by the Trustee, without more,” does not make an individual “a

party in interest that has a right to be heard on bankruptcy case administration.” In re Miller, 347

B.R. 48, 52 (Bankr. S.D. Tex. 2006).



8 / 17
         Case 15-34287 Document 2217 Filed in TXSB on 08/21/20 Page 9 of 17




         The objecting parties have standing to argue that the Trusts dissolved because if the Trusts

terminated, the Trustee no longer has standing to pursue litigation against the objecting parties. If

the Trustee does not have standing, those actions are moot. Goldin v. Bartholow, 166 F.3d 710,

717-18 (5th Cir. 1999) (“When the trust terminates, the trustee no longer has any personal,

substantial interest in the outcome of the litigation. His lack of standing would thus render the

trust’s claims against the appellees moot from the moment of termination.”). The personal interest

required at the commencement of a case must remain throughout the case. Id. (citing Arizonans

For Official English v. Arizona, 520 U.S. 43 (1997)). “A controversy is mooted when there are

no longer adverse parties with sufficient legal interests to maintain the litigation.” Id. Although

raised here in relation to the Trustee’s Motion, the objecting parties’ argument that the Trusts

terminated is effectively an argument that the litigation against the objecting parties is moot. The

objecting parties have standing to raise mootness.

         On the other hand, the objecting parties do not have standing to argue against amendment

of the Trusts or that the Trusts should be dissolved. The Court ruled on this issue at the hearing

on February 10, 2020. The objecting parties are not beneficiaries of the Trusts and do not have an

interest in the administration of the Trusts. Although the objecting parties point to language in

Section 8.01 of the Trust Agreements allowing “any party in interest” to move to extend the Trusts,

the objecting parties are not parties in interest to the Trusts. They have no pecuniary or property

interest in the administration of the Trusts.

         Further, the objecting parties will not suffer an injury in fact if the Trusts did not dissolve

and are now extended. If the Trusts did not dissolve on July 25, 2019, then the Trusts remain
9 / 17
      Case 15-34287 Document 2217 Filed in TXSB on 08/21/20 Page 10 of 17




active. If the Trusts remain active, the Trustee continues to have standing in the litigation against

the objecting parties, unless the Court rules that the Trusts should now be dissolved. If the Court

approves an extension of the Trusts, the Trustee’s standing continues for the extended period.

While the objecting parties will benefit from a decision depriving the Trustee of standing, they are

not harmed by an extension of the Trusts. From the objecting parties’ perspective, extension of

the Trusts merely maintains the status quo.

   B. The Black Elk Trusts did not Dissolve on July 25, 2019

          The text of the Black Elk Trust Agreements states that they “shall be dissolved” three years

after the Effective Date of the Black Elk Plan, in accordance with Section 8.02, absent a timely

extension of the Trusts. All parties acknowledge that the Trustee’s Motion to extend the Black

Elk Trusts was untimely. Although the Motion was untimely, and the Trust Agreements may have

required an act of dissolution, no party moved to dissolve the Trusts. As such, the Black Elk Trusts

remain and the Trustee retains standing to pursue litigation against the objecting parties. Had an

interested party moved to dissolve the Black Elk Trusts, the text of the Trust Agreements may have

commanded that dissolution occur. However, both the Trustee and the beneficiaries of the Black

Elk Trusts believe that extension will further the purposes of the Trusts. While extension would

further the purposes of the Trusts, the Court cannot authorize an extension that does not conform

with the language of the Trust Agreements.

          The parties opposing the motion argue that Goldin v. Bartholow, 166 F.3d 710 (5th Cir.

1999), mandates a finding that the Black Elk Trusts dissolved on July 25, 2019. At first glance,

the facts of Goldin appear indistinguishable from the case at hand, but the devil is in the details.
10 / 17
      Case 15-34287 Document 2217 Filed in TXSB on 08/21/20 Page 11 of 17




While the facts of Goldin are nearly identical, the language of the relevant trust agreements is not.

The distinctions warrant a different outcome in this case. Dissolution of the trust in Goldin was

self-executing; the Black Elk Trusts require acts of dissolution. The Court has not acted to dissolve

the Trusts.

          In Goldin, a liquidating trustee brought an adversary proceeding against the former officers

and directors of a chapter 11 debtor. Id. The adversary complaint alleged that the officers and

directors misappropriated the debtor’s assets for personal gain, and sought a declaratory judgment

that the officers and directors were not entitled to severance pay. Id. at 714. The trustee filed the

adversary proceeding on May 5, 1995. Following a withdrawal of the reference, the district court

granted summary judgment on most issues in favor of the officers and directors. Id. With the trust

set to terminate in May 1997, the trustee requested that the bankruptcy court extend the trust. Id.

The bankruptcy court failed to rule on the trustee’s motion. Id.

          On July 14, 1997, one day before the termination date of the trust, the district court again

withdrew the reference and denied the extension request. Id. In August 1997, the district court

withdrew the entire case from the bankruptcy court and issued a series of final orders which

confirmed summary judgment in the officers and directors’ favor, allowed their administrative

severance claims, and held the trustee personally liable for certain damages. Id. The trustee filed

a writ of mandamus with the Fifth Circuit, as well as an appeal on the merits. Id.

          The Fifth Circuit found the trust’s termination rendered the appeal moot, and declined to

reach the merits of the trustee’s appeal. Id. at 715 (citing Sierra Club v. Glickman, 156 F.3d 606,

613 (5th Cir. 1998)). The trust was established in July 1994 and terminated, by its own terms, on
11 / 17
      Case 15-34287 Document 2217 Filed in TXSB on 08/21/20 Page 12 of 17




July 15, 1997. Id. The trust’s purpose was threefold: 1) liquidating and distributing non-cash

assets including litigating debtor causes of action; 2) resolving contested claims; and 3) distributing

cash from certain contested claim reserves established by the plan. Id. at n.1. The trust instrument

further stated that the trust “shall terminate on the earlier of 1) the third anniversary of the Effective

Date or 2) the date as of which substantially all of its assets have been reduced to [c]ash and

distributed.” Id. (emphasis added). The Fifth Circuit found that language was “a clear and express

statement that the trust would terminate on the third anniversary of its effective date—i.e. on July

14, 1997,” regardless of whether trust assets remained undistributed. Id.

          The trustee argued that additional language in the termination clause provided an extension

mechanism. The provision stated that “[i]f any assets of the [t]rust remain after termination, they

shall be deposited with the Clerk of the Bankruptcy Court . . . unless the Trust Board and General

Bank Trust Board direct, and the Bankruptcy Court approves, after notice and a hearing, an

alternative procedure.” Id. The Fifth Circuit rejected that argument because any “alternative

procedure” approved under that provision plainly dealt with disposition of residual assets after

termination. See id. The provision did not provide a means to delay termination of the trust. The

Fifth Circuit further noted that “the establishment of a procedure for distribution of residual assets

provides further evidence that the trust was intended to terminate automatically. Id.

          In short, the Fifth Circuit found the trust instrument unambiguous and held that the trust

terminated on July 15, 1997. In response, the trustee argued that Texas’ statutory wind up powers

allowed him to continue as trustee for a reasonable time, post-termination. Id. at 716. The Fifth

Circuit noted that while the Texas Property Code provides for wind up powers, Texas law also
12 / 17
      Case 15-34287 Document 2217 Filed in TXSB on 08/21/20 Page 13 of 17




explicitly states that the terms of the trust control over conflicting terms of the Property Code. Id.

(citing Tex. Prop. Code Ann. § 111.002(a)). Wind up powers are specifically subject to the terms

of the trust instrument. Id. (citing Kimble v. Baker, 285 S.W.2d 425, 430 (Tex. Civ. App.—

Eastland 1955)).      Because the trust instrument in Goldin focused on rapid liquidation and

distribution, and set out a specific termination date, granting the trustee wind up powers would

conflict with the trust’s purpose. Id. The Circuit further noted that the trust’s goals of rapid

liquidation and distribution were “largely met” at the time of termination. Id. at 717.

          Here, the objecting parties argue that Goldin conclusively demonstrates that the Black Elk

Trusts terminated. That is not the case. As with any trust dispute based on a written instrument,

the Fifth Circuit’s analysis began with the relevant trust language. Id. at 715. The Court interprets

trust agreements as it does contracts. See Askanase v. LivingWell, Inc., 45 F.3d 103, 106 (5th Cir.

1995). The Black Elk Trusts’ dissolution clauses are materially different than the liquidation trust

in Goldin. In Goldin, the trust instrument stated that it “shall terminate” after three years. Id. The

Fifth Circuit found that language unambiguous and self-executing. Id. “Shall terminate” indicates

that termination occurs automatically upon the occurrence of a triggering event. See id. The

triggering event in Goldin was the third anniversary of the effective date of the chapter 11 plan.

Id. The trust itself terminated after that time, and no separate act of termination was required. See

id.

          The Black Elk Trusts “shall be dissolved, in accordance with Section 8.02 hereof, no later

than the third anniversary of the Effective Date . . . .” (ECF No. 2103-1 at 12 (emphasis added)).

Unlike Goldin, the words “shall be dissolved” are not self-executing. That phrase indicates that
13 / 17
      Case 15-34287 Document 2217 Filed in TXSB on 08/21/20 Page 14 of 17




three years after the Effective Date, the Trusts must be dissolved (if dissolution is in accordance

with Section 8.02), not that the Trusts simply dissolve.        While the commencement of the

dissolution of the Black Elk Trusts may have been required three years after the Effective Date, it

is undisputed that neither the Trustee nor any beneficiary acted to obtain the dissolution of the

Trusts.

          Although the differences between the language of the Black Elk Trusts and the trust

instrument in Goldin are subtle, the distinctions are critical. ‘Shall terminate . . .’ unambiguously

means that termination occurs after a certain event. ‘Shall be dissolved . . .” unambiguously means

that dissolution must commence after a certain event. The Bankruptcy Court’s role in dissolution

or termination of the Trusts is demonstrated by Section 8.02. Section 8.02 specifically states that

“the Trustee or any party in interest may apply to the Bankruptcy Court to terminate this Trust and

the Trust may be terminated under such terms and conditions as the Bankruptcy Court may

establish.” (ECF No. 2103-1 at 12). That language contemplates that termination of the Trusts

should occur by motion. It grants the Court the authority to terminate the Trusts and the flexibility

to do so in an orderly fashion. Section 8.01 requires that the Trusts “shall be dissolved” in

accordance with Section 8.02. The text of Section 8.01 is best understood as requiring a party in

interest to file a dissolution motion in the same manner as Section 8.02 requires for termination.

No party filed such a motion.

          Section 8.01 (the section that sets the three-year time limit at the core of this dispute)

requires that the dissolution be undertaken “in accordance with Section 8.02.” Section 8.02 of the

Litigation Trust sets out two Dissolution Events. First, dissolution is appropriate when the Trustee
14 / 17
      Case 15-34287 Document 2217 Filed in TXSB on 08/21/20 Page 15 of 17




and Trust Committee determine that further administration of the Trusts is unlikely to yield

sufficient proceeds to justify further pursuit. Second, dissolution is appropriate when all required

distributions have been made. Section 8.02 of the Liquidation Trust Agreement contains the same

Dissolution Events while adding two more. The additional Dissolution Events for the Liquidation

Trust are the return of any remaining government asset to the United States, and the completion of

all remaining decommissioning work.

          Because the Trusts have not actually dissolved, the Court need not speculate whether

dissolution under Section 8.01 is only appropriate when a Dissolution Event of Section 8.02 has

occurred. However, the evidentiary record demonstrates that no Dissolution Event has occurred.

The Trustee testified that significant work remains to be done in order to maximize the assets of

the Black Elk Trusts and to distribute those assets to the beneficiaries. The Trustee further testified

that decommissioning work remains uncompleted. Therefore, if dissolution under Section 8.01 is

dependent upon the occurrence of a Dissolution Event under Section 8.02, then dissolution would

not have been required on July 25, 2019. The overwhelming evidentiary record demonstrates that

beneficiaries will be better off if the Trusts are extended. Both the Trustee and Delaware Trust

Co., a beneficiary, agree that extension will benefit distributions. The Liquidation Trust has not

completed its plugging and abandoning work. The Litigation Trust is the plaintiff in numerous

ongoing proceedings. The Court finds that no Dissolution Event under Section 8.02 has occurred.

(See ECF No. 2117 at 4).

          Additionally, when determining whether language is self-executing, courts frequently look

to related provisions. For instance, the Third Circuit recently found that the turnover provision of
15 / 17
      Case 15-34287 Document 2217 Filed in TXSB on 08/21/20 Page 16 of 17




section 542(a) is not self-executing, in part because Bankruptcy Rule 7001 requires that a debtor

seeking turnover must file an adversary proceeding with the bankruptcy court. See In re Denby-

Peterson, 941 F.3d 115, 131 (3d Cir. 2019) (“True, the turnover provision states: ‘shall deliver,’

but the question before us is when must a creditor deliver? The answer is when the Bankruptcy

Court says so . . . .”). Similarly, here, the dissolution provisions of the Black Elk Trusts must be

interpreted “in accordance with Section 8.02.” As explained, Section 8.02 sets out multiple

dissolution events, none of which has occurred. Section 8.02 also states that a party in interest

may move to terminate the Trusts. Similar to Denby-Peterson, express language authorizing a

party to petition the Court to terminate the Trusts suggests that termination does not occur

automatically.

   C. Current Status

          The Black Elk Trusts have not yet been dissolved. The Trustee remains the Trustee.

Although the objecting parties seek dissolution, they have no more standing to seek dissolution

now than they did when the trusts commenced. They are not trust beneficiaries. Their interest in

dissolution is limited to whether their Plaintiff has standing against them. The objecting parties

lack standing to move to dissolve the Trusts or to resist efforts to amend the Trusts.

          The express language of the Trust Agreements, combined with the Trustee’s untimely

Motion, has placed the Black Elk Trusts in limbo. Dissolution, although arguably required by

Section 8.01, has not occurred. Meanwhile, the Trustee missed the three-month window to move

to extend the Trusts. For that reason, allowance of the motion to extend would conflict with the



16 / 17
      Case 15-34287 Document 2217 Filed in TXSB on 08/21/20 Page 17 of 17




Trust Agreements. For now, the Court cannot grant the Trustee’s motion because it is not

consistent with the terms of the Trust Agreements.

                                          CONCLUSION

          The Black Elk Trusts remain and have not been dissolved. No further action by the Court

is presently appropriate.

           SIGNED 08/21/2020


                                                     ___________________________________
                                                                   Marvin Isgur
                                                          United States Bankruptcy Judge




17 / 17
